COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00327-CV


In the Interest of P.S. and C.S.,        §    From the 323rd District Court
Children
                                         §    of Tarrant County (323-100795-14)

                                         §    November 3, 2016

                                         §    Per Curiam


                                    JUDGMENT

        This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed as

moot.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM